DISMISS and Opinion Filed August 2, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00108-CR

                    EX PARTE SKY LANE BLACKWELL

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. WX21-90224-V

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      Sky Lane Blackwell is charged in trial court cause number F21-40104-V with

the offense of stalking. The trial court set pre-trial bond at $25,000. On January 25,

2021, appellant filed a pre-trial application for writ of habeas corpus seeking a bond

reduction. After a hearing on February 3, 2021, the trial court denied appellant’s

request to lower his bond amount and certified he had the right to appeal. On

February 17, 2021, appellant filed a notice of appeal. The record and briefs have

been filed.

      On July 28 and 29, 2021, supplemental clerk’s records were filed containing

the trial court’s updated docket sheet and a copy of an agreed personal bail bond

showing appellant posted bond and was released. Because appellant has posted bond
and been released on bond, this appeal is now moot. Ex parte Guerrero, 99 S.W.3d

852, 853 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (per curiam) (appeal from

denial of pretrial writ of habeas corpus seeking bond reduction rendered moot when

trial court reduced bond and applicant posted reduced bond and was released).

      We dismiss this appeal as moot.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210108F.U05




                                        –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

EX PARTE SKY LANE                          On Appeal from the 292nd Judicial
BLACKWELL                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. WX21-90224.
No. 05-21-00108-CR                         Opinion delivered by Justice
                                           Schenck. Justices Reichek and
                                           Carlyle participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 2, 2021




                                     –3–